Curia.

We think the Surrogate-of Yates has no jurisdiction. The third section of the act relative to the office of Surrogate provides, that Surrogates shall “ have sole and exclusive power to take the proof of the last wills, and grant letters of administration of the goods, &c., of all deceased persons who, at or immediately previous to their death, shall have been inhabitants of the respective counties of such Surrogates, Alva Bugbee was, at the time of his death, an inhabitant of the county of Ontario, and granting letters of administration pertains to the Surrogate of the latter county.
Motion denied.